7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 1 of 21

New lawsuit developments

| OST | LATEST ACTIVITY

New lawsuit developments
07-08-2020, 10:27 PM

 

Odd turns keep coming in the chase:

kpro
Admin

https://www.courtlistener.com/recap/..449445.3.0.pdi

Join Date: Dec
2017
Posts: 2265

New lawsuit developments - The Hint of Riches - Forrest renn’s treasure rune

passin
li>

Eo Wo) Xa

Jaant
Scru

Search Page| 1 of 2 Filter

#1

“Positivity triumphs over negativity” - famous quote by the famous Cowlazars 2018

https://www.hintofriches.com/forum/the-hint-of-riches/1753 19-new-lawsuit-developments

2/12

 
New lawsuit developments - The Hint of Kiches - Forrest rents ticasure rune

7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 2 of 21.

Tags: None

07-08-2020, 10:37 PM

Ah, yes, this document was just as annoying as | expected...

 

Hataska
Member

Join Date: Jul
2020
Posts: 45

Share

maids]

Last edited by Hataska; 07-08-2020, 11:01 PM.

https://www.hintofriches.com/f orum/the-hint-of-riches/ 1753 1 9-new-lawsuit-developments

4 like

¥

Jaane
Scere

2

3 likes

3/12

 

 

 
7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 3 of 21

New lawsuit developments - The Hint of Riches - Forrest renn's treasure rue

Worry Free Fun
Chuck E. Cheese

 

9

Skokie

@ weesie G pire

07-08-2020, 11:01 PM

 

sa There is an old axiom that goes like this: "The doctor who treats himself has a fool for a patient"
Sherif Billy aa
| wonder if that applies to attorneys too? =

Senior Member «
1

Join Date: Apr
2019
Posts: 621

 

07-08-2020, 1:01 PM

 

ln, Mis Originally posted by kpro
Little r Odd turns keep coming in the chase:

Junior Member
hitos://www.courtlistener.com/recaps. 449445. 9. Oped

https://www.hintofriches.com/forum/the-hint-of -riches/ 1753 19-new-lawsuit-developments

os
3

4

fat

INS

7x

#3

§ likes

#4

4/12

 

 

 
7/10/2020 New lawsuit developments - ‘he Hint of Kicnes - rorrest remus sieapure sans

Join Date: Jun | kind of find this entertaining.

2020
Posts: 13

Be oy ee
SPay&

 

2 likes

 

 

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 4 of 21

i
Walgreens Brand BOGOSC
Walgreens
9
Wilmette
© WEBSITE @ DIRECTIONS
07-08-2020, 1:05 PM #5
iin MB That Shadow must be a shady character.
Star Shadow
Junior Member
Join Date; May
2020
Posts: 22
Brees
4 like

Si12

https://www.hintofriches.com/orum/the-hint-of-riches/1 753 | 9-new-lawsuit-developments

 

 

 
New lawsuit developments - ‘Ihe Hint of Kiches - rorrest remis ateasure paws

  

 

7/10/2020

07-08-2020, 11:26 PM #6
"Mrs Aaaandersen"®

Hataska

Member

Join Date: Jul
2020
Posts: 45
#7

Yesterday, 12:04 AM

it would also be helpful for this Court to review the “scrapbooks” contained on Attps://daineitzel. com particularly those after the

 

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 5 of 21

BiggishShoes Dizzy Dean story of June 2078.

Senior Member
This could go on for a long time if the court is expected to navigate Dal's website. Good luck with that.

6/12

https:/www.hintofriches.com/forum/the-hint-of-riches/ 1753 1 9-new-lawsuit-developments

 

 

 
7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 6 of 21

New lawsuit developments - ‘Ihe Hint of Kiches - rorrest renms reasure sau

Join Date: Jan
2019
Posts: 137

 

 

 

 

9 likes

Yesterday, 07:44 AM #8
QUESTION...

Willie Wonka

Junior Member Can | sue myself for not finding the treasure?
And if "yes," do you know a good lawyer | could hire... besides Miss Anderson?

Join Date: Dec ; ;
Note: Misspelled on purpose to protect this board. = i

2019
Posts: 22 W.
4 likes
#S

Yesterday, 03:03 AM
Am | harassing if | told my opinion that this is oh so poor?

Cowboyrocker
Senior Member

Join Date: Nov
2018
Posts: 702

eines
Snare

https://www.hintofriches.com/f ‘orum/the-hint-of-riches/ 1753 19-new-lawsuit-developments

TAZ

 

 
New lawsuit developments - ‘The Hint of Riches - rorrest reuns tieaouis sane

7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 7 of 21

 

lt's almost impossible to carry the torch of truth through a crowd without singeing somebody's beard.”

G. C. Lichtenberg

1 1ike

Yesterday, 03:29 AM #10

 

That's very hypocritical for her to be harassing Forrest and then saying *"Fennatics” are harassing her. Pot calling the kettle black.

WarriorManRB
Junior Member

This is one good example of why no two searchers can agree on a single solve, the Chase has drawn in so many narcissists. Sour grapes

and sore losers at their finest definitions.

Join Date: Mar
2018
Posts: 1

2 seas
Sse res

 

 

1 iike

Yesterday, 03:33 AM HN

8/12

https://www.hintofriches com/forum/the-hint-of-riches/ 1753 19-new-lawsuit-developments

 

 
7/40/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 8 of 21

 

tootingjo
Member

Join Date: May
2020
Posts: 77

 

https://www.hintofriches .com/foru:

New lawsuit developments - The Hint of Kicnes - rerrest renin s riwagwis anus
bout her. But are we allowed to say that Fenn's best defence against

Ms Anderson clearly reads forums and gets cross when people talk a
da paper on the hobby of treasure hunting.

her is to call a psychologist as an expert witness? He should find someone who's publishe

It would show, after extensive research, that 99% of people involved in the Fenn hunt think their solve is right, and would claim that
without any objective evidence to back it up.

It would show that when any such solve is shown to independent, rational, observers 100% of those observers express doubts about the

sense of the solve.

It would also show that 99% of searchers think Fenn's posts, emails, messages have words directed at them and/or their solve. And then

prove that the same words will be seen as clear messages by

d say that though Ms Anderson is clearly a smart woman, sadly the syndrome of

The expert witness would finally sum up an
is bound to believe in a reality where her solve has to be

treasurehuntitis means that it's almost certain that she, like countless others,
right at all costs, to the extent that she would convince herself legal action is necessary.

Then I'd bring along 30 random searchers who swear their solve is right and that hers can't be, all equally unobjective about their solve

ideas and who all admit they'd start a legal case if they had the opportunity.

Case dismissed.

mm/the-hint-of-riches/1753 19-new-lawsuit-developments

people who read completely different meanings into the exact same words.

9/12

 

 

 
7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 9 of 21

 

AGypsysKiss
Member

Join Date: Jan
2018
Posts: 52

 

 

in file

New lawsuit developments - The Hint of Riches - Forrest renn’s treasure runt

Yesterday, 03:51 AM #12

1. The only YouTuber who is attacking her on a personal level is good ol' you know who, the dipwad that attacks everyone. but he can do

that, because...

2,6 or 7 years ago, the court ruled that social media cannot be held to the same standard as journalism. People who make fun of you on

social media are not liable for their behavior, unless it can be proven that it causes the subject personal or financial harm. If it were true,

for example, | could sue the short pants off of the sociopathic dumb bunny, Top Secret, for what little property he owns. <Making my

point.
3, Reading public court documents on YouTube, then expressing your opinion of them is not harassment, and perfectly legal. The

likelihood the court would agree to restrict the distribution of said documents, especially in this case, is slim to none. But, l expect that

we've seen the last of any documents related to this case, other than the response to her most recent action by the court. Don't expect

to see anything else from Fenn's attorneys. They can sit comfortably back and watch her shoot herself in the foot.

4, She was already in trouble with the court, for her poorly composed initial pleading/complaint, and was given 21 days to amend it. The

court warned her that she could be sanctioned by the court if she continued to produce less than quality work.

5, This most recent pleading is, in my opinion, worse than the first, and does not address the corrections the court clearly identified in

their response to her initial complaint.

Bottom line: The case will not make it past preliminary hearing, if the court doesn't simply dismiss it with prejudice and sanction her.

In any case, it will not be necessary for the YouTubers to "lawyer up." There is nothing any more illegal in their programming that is

different from what anyone regularly has to deal with in this or any other forum.

2 likes

Yesterday, 05:22 AM #13

Funny she does not mention her issues all started when she claimed her ex husband was harassing her. Is there a common theme to her

stories ?
10/12

https://www.hintofriches.com/f orum/the-hint-of-riches/ 1753 19-new-lawsuit-developments

 

 

 
New lawsuit developments - The Hint of Kiches - Forrest renms ticasure sacis

7110/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 10 of 21

Quest
Senior Member

Join Date: Oct
2019
Posts: 803

“EES peppy

 

 

 

 

1 like
Yesterday, 06-16 AM #14
in Originally posted by Sherif Billy
GoSlash27 There is an old axiom that goes like this: "The doctor who treats himself has a fool for a patient”
Senior Member
| wonder if that applies to attorneys too? =
. if
Join Date: Jun
2020 _ rs ‘
The old saying is "A man who is his own jawyer has a fool for a client."
Posts: 404
Best,
apie! -Slashy
2 likes
Ee] Yesterday, 06:35 AM #15

out to Kpro to "talk" and Kpro refused and said she wouldn't have any private conversations

It is my understanding that she has reached
with her. If she wanted to talk she would have to do it in front of all of us..yet she says YouTubers are harassing her.

 

Goldilocks
Senior Member

1/12

https://vww hintofriches.com/forum/the-hint-of -tiches/ 1753 |9-new-lawsuit-developments

 

 
7/10/2020
Join Date: Oct
2018
Posts: 143

 

 

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 11 of 21

https://www.hintofriches.com/forum/the-hint-of -riches/ 175319

New lawsuit developments - ‘Phe Hint of Kicnes - rortest ret seeseure seer

-new-lawsuit-developments

2 likes

 
 

Powered by vBulletin® Version 5.6.2

Copyright © 2020 yBulletin Solutions, Inc. All rights reserved.
All times are GMT-5. This page was generated at 07:08 AM.

42/12

 

 

 
7/10/2026

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 12 of 21

 

COWLAZARS

 

 

New Guidelines, Same FUN
Chuck E. Cheese

 
 
 

 

Forum Forrest Fenn's Hunt

https: //www.cowlazars.com

Treasure Hunting Resources,
Forrest Fenn Memoirs,
Benchmark Maps, FF Maps,
Coins, T-shirts, Hoodies, and
much more.

9

Skokie

New lawsuit developments - The Hint of Riches - Forrest Fenn’s Lreasure runt

 

@ DIRECTIONS

 

Login or Sign Up

 

 

yx

we

If this is your first visit, be sure to check out the FAQ by clicking the link above. You may have to register before you can post: click the register link above to

proceed. To start viewing messages, select the forum that you want to visit from the selection below.

https://www.hintofriches.com/forum/the-hint-of-riches/1753 19-new-lawsuit-developments/page2

1/10
7/10/2020 New lawsuit developments - The Hint of Riches - rorrest renns treasure russ

e
ba

Jaant
Scru

New lawsuit developments

Page| 2 of2 ‘Filter

 

5 LATEST ACTIVITY

’ Search

Yesterday, 07:03 AM #16
preme Court. Her motion to the court to seal the pleadings from

| personally am hoping that she will soon be nominated and sit on the Su
ew era of law in our

the public because the court of public opinion has hurt her feelings is amazing. | could see her beginning a whole n
dence or facts; but rather how a person feels and thinks and what your neighbors think of you. Maybe she'll
unity for the bench. Is it too late to get her on the ballot for

Sherif Billy

. country; not based upon evi
Senior Member yy P

run for public office if Trump doesn't nominator her at his first opport

November?
Join Date: Apr
2019 in the meantime, she might be working on her book “File Your Own Federal Law Suit intne wosgiuasciciom FOF Dummies”
Posts: 621 If

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 13 of 21

 

4 likes

2/10

hitps://www.hintofriches .com/forum/the-hint-of-riches/1753| 9-new-lawsuit-developments/page2

 

 

 
7/10/2020

 

willynilly
Member

Join Date: Aug
2019
Posts: 76

Snare

Sherif Billy
Senior Member

Join Date: Apr
2019
Posts: 621

 

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 14 of 21

  

i,

https://www.hintofri ches.com/forum/the-hint-of-riches/1753 1 9-new-lawsuil-

New lawsuit developments - The Hint of Kiches - Forrest renis rieasare sans

Yesterday, 08:34 AM #17

dship into her own life? She did not find the treasure, she did not solve the

Does this woman not realize she is inviting nothing but har
thing to be proud of, but with her conduct

the case. I'm sure she worked very hard to become a lawyer, some
w? She is famous for the wrong reasons, how horrible. | feel bad for her but she
own and be more reasonable.

poem and will certainly lose

lost the respect of her peers, who would hire her no

brought this on herself and takes no blame. | hope she has someone in her life that can help calm herd

4 likes

Yesterday, 08:37 AM #18

Originally posted by willynilly

Does this woman not realize she is inviting noth re, she did not solve

ing but hardship into her own life? She did not find the treasu

will certainly lose the case. I’m sure she worked very hard to become a lawyer, something to be proud of, but with
id hire her now? She is famous for the wrong reasons, how horrible. | feel bad
fe that can help calm her down and be

the poem and
her conduct lost the respect of her peers, who wou.
for her but she brought this on herself and takes no blame. | hope she has someone in her Ii

more reasonable.

| agree, In the mean time I'll order her a straight jacket...Do they come in any colors other than white? alt

Last edited by Sherif Billy; Yesterday, 08:41 AM.
4 like

Yesterday, 08:54 AM #19

Originally posted by GoSlash27

developments/page2 3/10

 

 

 
7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 15 of 21

https://www.hintofriches.com/forum/the-

Strawshadow
Senior Member

Best,
Join Date; Sep -Slashy
2018

Posts: 125 A wise man knows his shadow isn’t cast by a fool

 

 

Yesterday, 09:07 AM

 

Walking Among
Lions
Senior Member

Join Date: Nov
2018
Posts: 486

 

Helo) aee maa:
Some day

Yesterday, 09.19 AM

New lawsuit developments - The Hint of Riches - rorrest renms ireasure ravi

The old saying is "A man who is his own lawyer has a fool for a client." So yes a

 

hint-of-riches/ 1753 1 9-new-lawsuit-developments/page2

2 likes

#20

2 tikes

AO

 

 

 
Ti10/2020 New lawsuit developments - The Hint of Kiches - rorrest renms treasure race

Originally posted by Sherif Billy
ominated and sit on the Supreme Court. Her mation to the court to seal the

| personally am hoping that she will soon ben
could see her beginning a whole

blic because the court of public opinion has hurt her feelings is amazing. |
ther how a person feels and thinks and what your

 

pleadings from the pu
new era of law in our country; not based upon evidence or facts; but ra
neighbors think of you. Maybe she'll run for public office if Trump doesnt nominator her at his first opportunity for the bench. Is it

too late to get her on the ballot for November?

elperro
Senior Member

Join Date: Oct

2019 In the meantime, she might be working on her book "Tife Your Own Federal Law Suit jn ine wong jwisaiction FOF Dummies"

Posts: 176 if

residential qualification.

 

She could run for President some day. Certainly qualified it appears, based on our nation's standards for p

5 likes

Yesterday, 1:33 AM #22

 

Maybe she is using the courts as a tool to promote her legal business via the media.

Space Hopper
der was stalking her, then it might

Junior Member

ily was following her around to document her activity AND that the fin

If she does believe the Fenn fam
maybe she just knows how to play the system to her

be she is suffering from paranoiac mental issues. If she doesn't have issues then
advantage. | wonder if there have been past claims of stalking etc. Might be worth finding out if this is habitual behaviour.

Join Date: Jul
2020 I think Mr Fenn and most certainly the finder have a right to sue for defamation of character. Its funny how she doesnt want the info in
Posts: 17 the public domain, due to people stating their opinion, yet she sits on the news slandering others with unsubstantiated accusations.

 

 

2 likes

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 16 of 21

Yesterday, 1:33 AM #23

 

Originally posted by tootingjo

TreasurePoem.com
5/10

https://www.hintofriches.com/forum/the-hint-of-riches/ 1753 19-new-lawsuit-developments/page2

 

 

 
7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 17 of 21

Senior Member

Join Date: Apr
2019
Pasts: 189

merdre

New lawsuit developments - The Hint of Kiches - Forrest remtts 1 teasure sai
ss when people talk about her. But are we allowed to say that Fenn's best defence

Ms Anderson clearly reads forums and gets cro.
published a paper on the hobby of

against her is to calla psychologist as an expert witness? He should find someone who's

treasure hunting.

it would show, after extensive research, that 99% of people involved in the Fenn hunt think their solve is right, and would claim

that without any objective evidence to back it up.

It would show that when any such solve is shown to independent, rational, observers 100% of those observers express doubts

about the sense of the solve.

it would also show that 99% of searchers think Fenn’s posts, emails, messages have words directed at them and/or their solve.

And then prove that the same words will be seen as clear messages by people who read completely different meanings into the

exact same words.
finally sum up and say that though Ms Anderson is clearly a smart woman, sadly the syndrome of

The expert witness would
Jess others, is bound to believe in a reality where her solve has

treasurehuntitis means that it's almost certain that she, like count

to be right at all costs, to the extent that she would convince herself legal action is necessary.

Then I'd bring along 30 random searchers who swear their solve is right and that hers can't be, aif equally unobjective about their

solve ideas and who all admit they'd start a legal case if they had the opportunity.

Case dismissed.

it's not really the searchers fault because the chase brings in a certain type of person who has a certain perception or personality and with

he SB's, emails from Forrest, videos, forums etc. it can help create the false

the poem having so many possibilities not to mention all t
e to spend the money and time to have

the poem correctly. Plus one needs a LOT of confidence in their solv
hey looked for a certain type of person to use, who thought or where

e show for having absolutely

belief that one has solved
gone to look for it. It always reminds me of “American Idol" where t
told by their mischievous, so called bar friends, that they're a great singer only to be ridiculed later on in th
no singing talent.

2 likes

Yesterday, 12:02 PM #24

6/10

https://www.hintofriches.com/forum/the-hint-of-riches/ 1753 19-new-lawsuit-developments/page2

 

 

 
7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 18 of 21

 

Amcc
Senior Member

Join Date: Dec
2017
Posts: 231

“Tage

 

 

 

Willie Wonka
Junior Member

Join Date: Dec
2019
Posts: 22

 

https://www.hintofriches.com/forum/the-

New lawsuit developments - ‘The Hint of Kicnes - rorrest reins tieasuie assis

Originally posted by elperro

she could run for President some day. Certainly qualified it appears, based on our nation's standards for presidential qualification.

She'll need to work on her base. https://www.youtube.com/watch?v=_4g8xsiR4sw

3 likes

Yesterday, 12:53 PM #25

Every time | hear about these frivolous lawsuits...

I'm reminded the tragic tale of Rogelio "Roger" Domingo Roxas.

ho had struggled as a locksmith for many years to make ends meet for his family, before finally discovering a

The former Filipino soldier, w
Buddha statue (filled with uncut diamonds.) The cache was a

cave in north Manila... a hidden chamber full of gold bars and a giant golden

portion of the legendary Yamashita treasure.

Yes, this was the find of a lifetime!

But unfortunately for Roger, president Marcos had other plans... and orchestrated a raid to confiscate everything. Years later, Roger died

of mysterious causes, the night before his court date.

Here's the heartbreaking article ( note: it's different from the one ran on the History Channel ) -- >

hitps://unsolvedmysteries.fandom.com..a%27s_Treasure
t Marcos, waiting in the wings to

And my point in sharing is merely to remind you, that there will always be people like former presiden

hint-of-riches/ 1753 19-new-lawsuit-developments/page2 TO

 

 

 
New lawsuit developments - [he HINT OT rucmes - ruriwoe swans teweues sence

7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 19 of 21

steal away your dreams.

 

Don't let them!

W.

Last edited by Willie Wonka; Yesterday, 05:23 PM,
10 likes

Yesterday, 0:26 PM #26

 

Originally posted by Willie Wonka

S-leaf Blaze Every time | hear about these frivolous lawsuits.

Senior Member

And my point in sharing is merely to remind you, that there will always be people like former president Marcos, waiting in the

Join Date: Oct wings to steal away your dreams.

2018
Posts: 2774

Share

8/10

hitps://www.hintofri ches.com/forumthe-hint-of-riches/ 1753 19-new-lawsuit-developments/page2

 
7/10/2020

Well y

Quest

https:

Yester

 

Vestaipatience
Senior Member

; nice!
join Date: May

2018
Posts: 542

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 20 of 21

 

hitps:/Avww-hintofriches.com/f orum/the-hint

New lawsuit developments - | ne runt Or ricues ~ rureme a einne sewers somes

 

Don't let them!

Ww.

es, and | blame Trump, indirectly, for the Chase having a forced patriotic ending.

ing song:

The Beatles "I'll Be Back"

P/N youtube. com/watch?v=2k91j6VmOD4

1 like

day, 03:14PM #27

Originally posted by Goldilocks

it is my understanding that she has reached out to Kpro to “talk" and Kpro
5 YouTubers are harassing het.

conversations with her. If she wanted to talk she would have to do it in front of all of us...yet she say:

Kpro rules.

-of-riches/ 1753 1 9-new-lawsuit-developments/page2

9/10

 

 
7/10/2020

Case 1:20-cv-00553-JFR Document 10-1 Filed 07/10/20 Page 21 of 21

 

lla, lite,
mikew1927
Senior Member

Join Date: Aug
2018
Posts: 185

 

 

New lawsuit developments - The Hint of Riches - Forrest Fenn’s |reasure Hunt
2 likes

Yesterday, 64:49 PM #28

Originally posted by Vestalpatience

nice! Kpro rules.

@kporo for President!

Previous . 1 | 2

© Yersion 5.6.2

 

Powered by vf
Copyright © 2020 vBulletin Solutions, Inc. All rights reserved.
All times are GMT-5. This page was generated at 07:08 AM,

10/10

hitps:/Avww.hintofriches.com/f orum/the-hint-of-riches/1753 19-new-lawsuit-developments/page2

 

 
